Title: To James Madison from Frederick Degen, 19 July 1807
From: Degen, Frederick
To: Madison, James



Sir
Naples 19th. July 1807

In order to give the necessary Protection and assistance to those American Merchantmen who frequently load Oil, or touch at the Port of Gallipoli in this Kingdom, I have thought proper to appoint there as my agent Mr. Nicola Rossi qm. Serafino, an Italian Merchant of Respectability and Resident at Said Port. Should any Certificate of the Same appear, I beg your Excellency to dispose that they may be acknowledged.
Inclosed I transmit copy of my Respects of the 6th. inst. forwarded via Leghorn, and remain with the highest respect Sir Your most humb. & obt. Servt

Fredk. Degen

